Order entered September 3, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00058-CV

          KEN PAXTON AND THE STATE OF TEXAS, Appellants

                                         V.

                        ARNIEKA SIMMONS, Appellee

                On Appeal from the 68th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-18-07822

                                      ORDER

      Before the Court is appellee’s September 2, 2020 unopposed second motion

for an extension of time to file her combined appellee/cross-appellant’s brief. We

GRANT the motion. We ORDER the combined brief tendered to this Court by

appellee on September 1, 2020 filed as of the date of this order.


                                              /s/   KEN MOLBERG
                                                    JUSTICE